Citation Nr: 1644409	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to an increased disability rating for degenerative joint disease of the right knee (right knee disability), rated as 10 percent disabling prior to December 13, 2012, and rated as 20 percent disabling thereafter. 

4.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 7, 2015.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In December 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  In August 2016, the Veteran was informed of his right to testify at a new hearing, however neither he nor his representative responded.  Accordingly, the Board will proceed with the adjudication of the appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).

There was previously some confusion as to which claims were properly perfected to the Board via the September 2012 VA Form 9.  During the December 2012 hearing, however, the Veteran presented testimony on all claims decided in the August 2012 statement of the case (SOC).  Accordingly, VA acknowledged that all of the claims from the SOC were properly on appeal and any defects pertaining to the timeliness or adequacy of the appeal were waived.  See Percy v. Shinseki, 23 Vet. App. 37, 46-48 (2009).

This appeal was previously adjudicated by the Board in March 2015.  The claims pertaining to bilateral hearing loss, tinnitus, and a left shoulder scar were decided therein.  The claims pertaining to a right knee disability, PTSD, and TDIU were remanded for further development.  Based on that development, the RO issued a June 2015 rating decision that increased the rating for a right knee disability to 20 percent effective December 13, 2012, granted a separate 30 percent rating effective December 13, 2012 for right knee lateral instability and recurrent subluxation, and granted TDIU effective May 7, 2015.  This issues listed on the title page have been amended in accordance with this decision.

The Veteran appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued an Order granting a joint motion for partial remand (JMPR) that vacated and remanded the claims of entitlement to an increased rating for bilateral hearing loss and tinnitus.  In pertinent part, the JMPR indicated that the March 2015 Board decision failed to provide an adequate statement of Reasons and Bases as to why referral for extraschedular consideration was not warranted based on the combined effects of bilateral hearing loss and tinnitus.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  The decision pertaining to a left shoulder scar was not appealed to the Court and is considered final; it is no longer on appeal.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this appeal is required.

Missing Treatment Records

The Veteran primarily receives medical treatment through the VA, however the claims file contains no such records from the past four and a half years.  Indeed, the most recent VA treatment records of record are from June 2012.  On appeal, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Audiological Examination

The Veteran seeks an increased rating for his bilateral hearing loss and tinnitus.  The Board observes that it has been five years since his last VA examination and in the interim he has reported that the combined effects of the two disabilities present an overall disability picture worse than their individual evaluations.  Accordingly, on remand the Veteran should be scheduled for a new VA examination to determine the current nature and severity of his bilateral hearing loss and tinnitus.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Right Knee Examination

In May 2015, the Veteran underwent a VA examination to determine the current nature and severity of his right knee disability.  Where VA provides such an examination, it must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  To that end, 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  A review of this examination shows that it does not comply with section 4.59 as it pertains to findings of pain on passive motion, weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint (the left knee.)  Accordingly, remand is required for a new examination.

TDIU

The evaluation and development of all increased rating claims on appeal will impact the Veteran's claim of entitlement to a TDIU.  Accordingly, the Board finds the claims to be inextricably intertwined, and adjudication of the claim for a TDIU is deferred until the other increased rating claims may be resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  At a minimum, this should include all VA treatment records since June 2012.

2.  Schedule the Veteran for a VA audiological examination to determine the current nature and etiology of his bilateral hearing loss and tinnitus.  The entire claims file must be reviewed in conjunction with the examination.

The examination report should include an opinion on the effect of these hearing disabilities on occupational functioning.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his right knee condition.  The entire claims file must be reviewed in conjunction with the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner must report all symptomatology and functional effects related to the Veteran's right knee disability.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees, and indicate whether there is evidence of pain on each type of motion. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report should include an opinion as to whether the Veteran experiences functional loss due to pain, weakness, weakened movement, excess fatigability, and incoordination beyond that represented by the objective range of motion measurements found on examination.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


